Case 8:20-cv-01812-DOC-DFM Document 20 Filed 10/30/20 Page 1 of 5 Page ID #:419




                         UNITED STATES DISTRICT COURT                              JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01812-DOC (DFMx)                                Date: October 30, 2020

  Title: DOMINICK MARTIN ET AL V. ASPEN SKIING COMPANY, ET AL


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                   Not Present
                Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
              PLAINTIFF:                                   DEFENDANT:
             None Present                                   None Present



         PROCEEDINGS (IN CHAMBERS): ORDER GRANTING MOTION TO
                                    REMAND [9] AND DENYING AS
                                    MOOT MOTION TO STAY [11]

         Before the Court is Plaintiffs Dominick Martin and Cheryl Thurston’s
  (“Plaintiffs”) Motion to Remand (“Motion”) (Dkt. 9) and Defendant Aspen Skiing
  Company’s (“Defendant”) Motion to Stay (Dkt. 11). The Court finds this matter
  appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15.
  Having reviewed the moving papers and considered the parties’ arguments, the Court
  GRANTS Plaintiffs’ Motion to Remand and DENIES AS MOOT Defendant’s Motion to
  Stay.
  I.     Background

         A.    Facts

         The following facts are drawn from Plaintiffs’ Complaint (Dkt. 1-1). Defendant
  offers a website, which provides a breadth of information concerning its products and
  other amenities and services, privileges, advantages, and accommodations. Compl. ¶ 15.
  Plaintiffs allege that it is Defendant’s policy and practice to deny blind users, including
Case 8:20-cv-01812-DOC-DFM Document 20 Filed 10/30/20 Page 2 of 5 Page ID #:420
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. ED CV 19-0742-DOC (AGRx)                                        Date: October 30, 2020
                                                                                            Page 2


  Plaintiffs, equal enjoyment of and access to the Website. Id. ¶ 16. Due to Defendant’s
  failure and refusal to remove access barriers on the website, Plaintiffs and other blind and
  visually impaired individuals have been denied equal enjoyment of and access to
  Defendant’s services, advantages, privileges, and accommodations offered to the public
  through the website. Id.

         B.     Procedural History

         On August 12, 2020, Plaintiffs filed the Complaint in California Superior Court,
  County of Orange. Dkt. 1-1. On September 21, 2020, Defendant removed. Dkt. 1.
  Defendant argues that it offered to agree to remand if Plaintiffs would stipulate that they
  are not seeking or claiming any relief under the Americans with Disabilities Act
  (“ADA”). Mot. at 3. Plaintiffs declined and filed the present Motion. Defendant opposed
  (“Opp’n”) (Dkt. 14) and on October 19, 2020, Plaintiffs replied (“Reply”) (Dkt. 16).

          Plaintiffs assert a single cause of action in the Complaint: Violations of the Unruh
  Civil Rights Act, California Civil Code § 51 et seq. (the “Unruh Act”). Compl. at 8.
  Plaintiffs pray for a judgment that Defendant violated Plaintiffs’ rights under the Unruh
  Act and for a preliminary and permanent injunction requiring Defendant to take the steps
  necessary to make the Website, www.aspensnowmass.com, readily accessible to and
  usable by visually impaired individuals. Id. at 9. Plaintiffs expressly limit the injunctive
  relief to require that Defendant expend no more $74,999 total. Id. And Plaintiffs
  expressly limit the total amount of recovery, including statutory damages, attorneys’ fees
  and costs, and cost of injunctive relief not to exceed $74,999. Id.

  II.    Legal Standard

          “If at any time before final judgment it appears that the district court lacks subject
  matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
  from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
  pertinent part that “any civil action brought in a State court of which the district courts of
  the United States have original jurisdiction, may be removed . . . to the district court of
  the United States for the district and division embracing the place where such action is
  pending.” 28 U.S.C. § 1441. A federal court may order remand for lack of subject matter
  jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

         A federal court has diversity jurisdiction if: (1) the controversy is between
  “citizens of different States,” and (2) the amount in controversy exceeds the sum or value
  of $75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction requires complete diversity,
Case 8:20-cv-01812-DOC-DFM Document 20 Filed 10/30/20 Page 3 of 5 Page ID #:421
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. ED CV 19-0742-DOC (AGRx)                                        Date: October 30, 2020
                                                                                            Page 3


  meaning that no plaintiff can be from the same state as a defendant. Abrego Abrego v.
  The Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006). Thus, a case ordinarily cannot be
  removed to the federal court if a plaintiff and a defendant are citizens of the same state.
  See 28 U.S.C. § 1332(a).

  III.   Discussion

          Plaintiffs move to remand because the sole cause of action and prayer for relief
  arise solely under California law. Mot. at 2. Plaintiffs argue they did not include any
  federal causes of action in the Complaint, including any violation of the Americans with
  Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq. Id. at 3. Instead, Plaintiffs
  argue that they alleged Defendant violated Section 51 of California’s Civil Code based on
  its failure to provide equal access for people with disabilities to the accommodations,
  advantages, privileges, and services of www.aspensnowmass.com. Id. Plaintiffs argue
  that while they acknowledge in the Complaint that “Section 51(f) of the California Civil
  Code provides that a violation of the right of any individual under the ADA shall also
  constitute a violation of the Unruh Civil Rights Act,” and that Defendant’s conduct
  likewise violated the ADA, id. (citing Compl. ¶¶ 3, 9, 25), Plaintiffs did not allege a
  cause of action under the ADA and do not seek any relief pursuant to the ADA. Id.

          Defendant responds that whether or not a district court has federal question
  jurisdiction in a case alleging a violation of the Unruh Act depends on whether the
  plaintiff is seeking injunctive relief or statutory damages and whether his Unruh Act
  claim is premised upon violations of federal or state accessibility standards. Opp’n at 6.
  Defendant argues that Plaintiffs cannot purposefully evade federal jurisdiction by
  alleging only a violation of the Unruh Act even though it is premised on a violation of the
  ADA. Id. According to Defendant, federal question jurisdiction exists because Plaintiffs
  seek injunctive relief and the Unruh Act claim is based exclusively upon violations of the
  ADA. Id. at 8. Moreover, Defendant argues because the Unruh Act does not contain any
  website accessibility standards, Plaintiffs’ Unruh Act claim relies exclusively on ADA
  violations. Id. at 15.

          Congress has authorized the federal district courts to exercise original jurisdiction
  in “all civil actions arising under the Constitution, laws, or treaties of the United States.”
  28 U.S.C. § 1331. This provision is usually invoked when plaintiffs plead a cause of
  action created by federal law. Grable & Sons Metal Products, Inc. v. Darue Engineering
  & Manufacturing, 545 U.S. 308, 312 (2005). However, there is a “special” and “small”
  category of cases in which federal-question jurisdiction will lie over state-law claims that
  implicate significant federal issues. See id. A state-law claim “arises under” federal law
Case 8:20-cv-01812-DOC-DFM Document 20 Filed 10/30/20 Page 4 of 5 Page ID #:422
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. ED CV 19-0742-DOC (AGRx)                                          Date: October 30, 2020
                                                                                              Page 4


  only if it “necessarily raise[s] a stated federal issue, actually disputed and substantial,
  which a federal forum may entertain without disturbing any congressionally approved
  balance of federal and state judicial responsibilities.” Id. at 314. In other words, “federal
  jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised, (2)
  actually disputed, (3) substantial, and (4) capable of resolution in federal court without
  disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S.
  251, 258 (2013).

         In determining whether a federal district court has “arising under” jurisdiction
  over a claim, we must keep in mind “the basic principle marking the boundaries of the
  federal question jurisdiction of the federal district courts”: the well-pleaded complaint
  rule. California Shock Trauma Air Rescue v. State Compen. Ins. Fund, 636 F.3d 538, 541
  (9th Cir. 2011). “Under the well-pleaded complaint rule, the Court must determine
  whether “a right or immunity created by the Constitution or laws of the United States
  must be an element, and an essential one, of the plaintiff’s cause of action.” Id. Under the
  well-pleaded complaint rule, “federal jurisdiction exists only when a federal question is
  presented on the face of the plaintiff's properly pleaded complaint.” Caterpillar Inc. v.
  Williams, 482 U.S. 386, 392 (1987).

          Plaintiffs’ cause of action and prayer for relief do not present an essential question
  of federal law. Defendant does not, and indeed cannot, dispute that Plaintiffs did not
  plead any federal causes of action. It is true, as Plaintiffs acknowledge in their Complaint,
  that a violation of the ADA is necessarily a violation of the Unruh Act. Cal. Civ. Code, §
  51(f). But “[c]ourts have consistently held that the fact that state law incorporates the
  ADA as an element of a state law cause of action does not confer federal jurisdiction to
  hear the state claims.” See Jackson v. Yoshinoya America Inc., Case No. 12-cv-08518
  MMM EX, 2013 WL 865596, at *2 (C.D. Cal. Mar. 7, 2013) (citing Wander v. Kaus, 304
  F.3d 856, 859 (9th Cir. 2002) (“Federal-question jurisdiction over a state-law claim is not
  created just because a violation of federal law is an element of the state law claim”)).
  Indeed, this Court has found for plaintiffs in virtually indistinguishable cases in the past.
  Martinez v. Matrix Health Prods., 2019 WL 2242074, at *3 (C.D. Cal. May 24, 2019)
  (Carter, J.). As such, Plaintiffs’ complaint does not “implicate significant federal issues,”
  and it should be remanded. Grable, 545 U.S. at 312.

  IV.    Costs and Fees

          Following remand of a case upon unsuccessful removal, the district court may, in
  its discretion, award attorney’s fees “incurred as a result of the removal.” 28 U.S.C. §
  1447(c). “Absent unusual circumstances, courts may award attorney’s fees under §
Case 8:20-cv-01812-DOC-DFM Document 20 Filed 10/30/20 Page 5 of 5 Page ID #:423
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. ED CV 19-0742-DOC (AGRx)                                        Date: October 30, 2020
                                                                                            Page 5


  1447(c) only where the removing party lacked an objectively reasonable basis for seeking
  removal. Conversely, when an objectively reasonable basis exists, fees should be
  denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The Court declines
  to award attorney’s fees in this instance. According to Defendant, this motion would have
  been unnecessary if Plaintiffs stipulated that it was not seeking recovery under federal
  law. While the Court is bound by the well-pleaded complaint rule and must remand this
  case, the Court denies any request for fees.

  V.     Disposition

        For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand
  and REMANDS this action to the Superior Court of the State of California, County of
  Orange. Defendant’s Motion to Stay is therefore DENIED AS MOOT.

         The Clerk shall serve this minute order on the parties.




   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
